DETAILED ACTION 
The amendment submitted on May 21, 2021 has been entered.  Claims 1-6 and 9-20 are pending in the application.  Claims 2, 12, and 15 are objected to but would be allowable if rewrit-ten in independent form.  Claims 1, 3-6, 9-11, 13-14, and 16-20 are rejected for the reasons set forth below.  No claim is allowed.  
Allowable Subject Matter 
Claims 2, 12, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 14 had been indicated as allowable, but this claim has been amended to be broader in scope than previously considered.  The allowability of claim 14 is therefore withdrawn.  
Withdrawn Rejections 
The rejection of claims 1, 3-6, 9-11, 13, and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (WO 2017/139514 A1) is withdrawn because the independent claim has been amended to delete  “container” and “microspheres.”  
Maintained/Modified RejectionsClaim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 1, 3-5, 11, 13-14, and 16-20, as amended, remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beihoffer (WO 2008/098111 A2).  
Beihoffer (cited in the prior action) discloses a lotion-containing wipe (para. 0007) comprising a coal tar product (para. 0047).  The wipe taught by the reference appears to be within the scope of “infused pad” as recited in the amendment to claim 1 (applicant’s own specification does not include any specific definition of “infused pad” that would exclude the wipes taught by Beihoffer).  It also discloses gels (para. 0078), emulsions, and solvents (para. 0021-23), as well as the use of alcohol (para. 0023) and petrolatum (para. 0043), thereby meeting the limitations of claims 3-5, 13-14, and 20.  Utility of these wipes for treating BCC and glioblastoma as recited in claims 17-19 is inherent for the reasons discussed in the prior Office action.  See MPEP 2112.  The pend-ing claims therefore remain rejected over Beihoffer notwithstanding applicant’s unpersua-sive arguments to the contrary (see applicant’s Remarks/Arguments, submitted May 21, 2021, at pp. 7-8).  
New Grounds for Rejection Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beihoffer as applied to above, and further in view of Bardovsky (US 3,766,052 A).  
The disclosure of Beihoffer is relied upon as set forth above.  The difference between the prior art and the claims at issue is that this reference does not specifically disclose USP coal tar or the ingredients recited in these claims.  
Bardovsky, however, discloses that “[t]he therapeutic use of coal tar is well recognized; for example, the U.S. Pharmacopeia [i.e., USP] contains a monograph for this product” (col. 1, ll. 11-13).  Bardovsky further discloses a coal tar product suitable for medical applications (see Examples 1-4 at col. 2).  The coal tar product is made by a process that removes pitch (col. 1, ll. 49-51), which meets the limitations of instant claim 10.  
It would have been prima facie obvious to one of skill in the art as of the effective filing date to use the coal tar product of Bardovsky when making or using the wipes of Beihoffer and thereby arrive at subject matter within the scope of the instant claims.  Note that while Beihoffer discloses using coal tar, it does not provide any information about how it is obtained, so one would naturally look to the prior art for this missing information.  Bardovsky provides an answer to this question.  Claim 6 appears to be inherent (see, e.g., applicant’s own specification at p. 5) in the teachings of Bardovsky inasmuch as it simply lists the constituents of coal tar that is made by distillation from coal.  See MPEP 2112.  
Conclusion 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628